1*1? Ue^ fat jfc^ ***                                            :$&/ - 2 ' - 2*tt-
                                       12                  a Is District
Juf// 3b(/
                                             •..   „   n   cow




                                       CA"                       -ERK


   1,1/0*?// ~?>«-     /?/****-   ^*fc.*-    C^^                     f     2'-e5»
                                                                           A-       j-
                                                                 y)/\
  >      -/»
ft ha rn                    'Twelfth' c^t o-f /)r/e*i
                                               \U COURT OF APPEALS
                                                              strict




    r*'    f\                                  L/ttLe'R TEXAS a
      /W LM/f C*i*fSc /t/0 (?£ /- /^ - /> CATHY S. LUSK, CLERK

      /^t^» A/- £&«*•'*» Q-f J,h* h -ft/*




0o\i)rh -(err      A/^A^y         Or Ak-jffi'r* rvr




751M.           All of Aef»W, f"/*'k * *•*

                                                      e*


r
  EW>

)l# CotAi^r at      flff^i     Qo *}*           Erf^j,^ h //A
^ fifukw for /tdvufy            U/iU *lJ*/*Zno//l &**{




                         EMp£^
                                                #(a   /'/gym -for l^iet-fffi*       o-fr -//>7e      jlf
 itU    A A/oh** T*r /Ww/^- 0$ /fe/^i* Chief Justice                                                                                                                Clerk
James T.Worthen                                                                                                              Cathy S.Lusk

                                                Twelfth Court of Appeals
Justices                                                                                                                     Chief Staff Attorney
Brian Hoyle                                                                                                                  Margaret Hussey
GregNeeley




           March 25, 2015



           Mr. Michael J. West                                             Judge Kerry L. Russell
           Assistant District Attorney                                     7th District Court
           4th Floor. Courthouse                                           203 Courthouse
           100 North Broadway                                              100 N. Broadway Ave.
           Tyler, TX 75702                                                 Tyler, TX 75702
           * DELIVERED VIA E-MAIL *                                        * DELIVERED VIA E-MAIL *


           Jody Ford McCreary
           #1694118
           Ellis Unit
           1697 FM 980
           Huntsville, TX 77343

           RE:       Case Number:                           12-15-00067-CR
                     Trial Court Case Number:               007-1110-10


           Style:    In Re: Jody Ford McCreary

           Enclosed is a copy of the Memorandum Opinion issued this date in the above styled and
           numbered cause. Also enclosed is a copy of the court's judgment.

           Very truly yours,

           CATHY S. LUSK, CLERK




               Katrina McClenny, ChiefDepu$fClerk


           CC:        Hon. Mary L. Murphy (DELIVERED VIA E-MAIL)
                      Ms. Lois Rogers (DELIVERED VIA E-MAIL)




                           1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax:903-593-2193
   Serving Anderson,Angelina, Cherokee, Gregg, Henderson, Houston,Nacogdoches, Rains, Rusk, Sabine,SanAugustine, Shelby,Smith, Trinity, Upshur, Van
                                                               Zandtand Wood Counties
                                                            www.12thcoa.courts.state.tx.us
                                                                                    ^spo,
                                                      .^P^wk •flSC?                              '
Twelfth Court of Appeals                                                 m
                                                                                 &        ~«=a
 1517WestFrontStreet                                                            3    -5V "* """""PITWEY BOWES
       Suite 354                                                         jg%-02 ip              $ 000:48°
   Tyler, Texas 75702                  e>                                J&* 00°3> 89939               MAR 25 201 "5
                                                                             '•-• MAILED FROM ZIP CODE 75702
                                   0
                               \
                           V
                                                JODY FORD MCCREARY
                                              ..#1694118
                                            Michael Unit
                                            2664 FM 2054
                                            Tennessee Colony, Tx 75866                 ;«•••"